Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to applicant’s amendment of April 26, 2022. Claims 1-20 are pending and have been considered as follows. 

Allowable Subject Matter
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Sierra ("Toward Human-Like Predication and Decision- Making for Automated Vehicles in Highway Scenarios", 16 July 2019, pages 1- 190; Retrieved from the Internet: URL: https://tel.archives-ouvertes.fr/tel- 02184362) teaches the full pipeline from driver behavior modeling and inference to decision-making for navigation. In the first place, it models the behavior of a generic driver automatically from demonstrated driving data, avoiding thus the traditional hand-tuning of the model parameters. This model encodes the preferences of a driver with respect to the road network (e.g. preferred lane or speed) and also with respect to other road users (e.g. preferred distance to the leading vehicle). Secondly, it describes a method that exploits the learned model to predict the most likely future sequence of actions of any driver in a traffic scene up to the distant future. This model-based prediction method assumes that all traffic participants behave in a risk-aware manner and can therefore fail to predict dangerous maneuvers or accidents. To be able to handle such cases, it proposes a more sophisticated probabilistic model that estimates the states and intentions of surrounding traffic by combining the model-based prediction with the dynamic evidence provided by the sensors. In a way, the proposed model mimics the reasoning process of human drivers. 

Further, Goyal (US2013/0232104) teaches a packet classification system, apparatus, and corresponding apparatus for enabling packet classification. A processor of a security appliance coupled to a network uses a classifier table having a plurality of rules, the plurality of rules having at least one field, to build a decision tree structure for packet classification. Duplication in the decision tree may be identified, producing a wider, shallower decision tree that may result in shorter search times with reduced memory requirements for storing the decision tree. A number of operations needed to identify duplication in the decision tree may be reduced, thereby increasing speed and efficiency of a compiler building the decision tree.

In regards to independents claim 1, Sierra and Goyal taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): 
	determining a cost map based at least in part on environment data, the cost map indicating a predicted position of a dynamic object in an environment and a probability that the dynamic object will occupy the predicted position at a future time; 
	determining first nodes based at least in part on a current position of a vehicle in the environment, the first nodes associated with first candidate trajectories for controlling motion of the vehicle over a first time interval;
	 determining, based at least in part on a pruning technique, a subset of the first nodes;
determining first costs associated with the subset of the first nodes, wherein determining the first costs comprises determining a cost associated with a node of the subset of the first nodes based at least in part on the cost map and a similarity of the node to an additional node; 
	determining, based at least in part on the first costs, two or more nodes of the subset of the first nodes having lowest costs among the first costs associated with the subset of the first nodes; determining second nodes based at least in part on the two or more nodes; 
	determining a path based at least in part on second costs associated with the second nodes and the first costs associated with the subset of the first nodes; and 
causing the vehicle to navigate along the path.
	
Independent claims 7 and 14, while different in scope, include similar features to independent claim 1 and are therefore allowable for similar reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.
/J.W./Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666